     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.1 Page 1 of 25


                                                                      Aug 24 2020
 1   Anton Ewing (NOT AN ATTORNEY)
     3077 B Clairemont Drive #3 72                                      s/ soniad

 2   San Diego, CA 9211 7
     (619) 719-9640
 3
     Collette Stark
 4   2175 Cowley Way
     San Diego, CA 92110
 5   619-347-0726
 6
     Plaintiffs In Pro Per
 7

 8               THE UNITED STATES FEDERAL DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   Anton Ewing,                                   Civil Case No. '20CV1645 WQHMSB
11   Collette Stark
                  Plaintiffs,                         1. NEGLIGENT VIOLATIONS OF
12
                                                         THE TELEPHONE
13
           vs.                                           CONSUMER PROTECTION
                                                         ACT [47 U.S.C §227 (b)]
14
     Travel Transparency, LLC, a California           2. WILLFUL VIOLATIONS OF
15                                                       THE TELEPHONE
     limited liability company,                          CONSUMER PROTECTION
16                                                       ACT [47 U.S.C. §227(b)]
     Derek Gough, an individual,
17                                                    3. NEGLIGENT VIOLATIONS OF
     Diversified Global Ventures, Inc, an                THE TELEPHONE
18                                                       CONSUMER PROTECTION
     Arizona corporation
                                                         ACT [47 U.S.C. §227 (c)]
19
                  Defendants.                         4. WILLFUL VIOLATIONS OF
20                                                       THE TELEPHONE
                                                         CONSUMER PROTECTION
21
                                                         ACT [47 U.S.C. §227(c)]
22                                                    5. VIOLATION OF CALIFORNIA
                                                         INVASION OF PRIVANCY
23                                                       ACT [PC §632.7]
24
                                                    JURY TRIAL REQUESTED
25                                              )

                                  PLAINTIFF'S INITIAL COMPLAINT- 1
                                                                                      CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.2 Page 2 of 25




           Plaintiff Anton Ewing ("Plaintiff'), an individual, and Plaintiff Collette
 2   Stark ("Stark"), an individual, allege the following upon information and belief
 3   based upon personal knowledge:
 4
                                I. NATURE OF THE CASE
 5
     1.    Plaintiffs bring this action seeking damages and any other available legal or
 6
     equitable remedies resulting from the illegal actions of Travel Transparency, LLC,
 7

 s   a California limited liability company ("Travel Transparency, LLC") and its sole

 9   owner, officer and manager, Derek Gough ("Gough"), and Diversified Global
10
     Ventures, Inc, an Arizona corporation doing business in California, in negligently,
11

12   knowingly, and/or willfully contacting Plaintiffs on Plaintiff Ewing's and Plaintiff

13   Stark's cellular telephones in violation of the Telephone Consumer Protection Act,

14   47. U.S.C. § 227 et seq. ("TCPA") and related regulations, specifically the
15
     National Do-Not-Call provisions, thereby invading Plaintiffs privacy. Plaintiff
16

17   Ewing is also suing each named defendant for calling him on his personal home

18   phone land-line in violation of the TCPA. Further, Defendants violated
19
     California's Invasion of Privacy Act (CIPA) by illegally recording the
20
     telemarketing calls they made to Plaintiffs without disclosing that such call were
21

22   being recorded by Defendants, all in violation of PC §637.2 and PC §632.7.

23                            II. JURISDICTION & VENUE
24
     2.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs, a
25
     residents of California, seeks relief from the United States Federal District Court,
                                PLAINTIFF' S INITIAL COMPLAINT- 2
                                                                                            CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.3 Page 3 of 25



     Southern District of California. For each TCPA subsection (band c), Plaintiffs

 2   also seeks up to $1,500.00 in damages for each call in violation of the TCPA,

 3   which, when all calls are added up, exceeds the threshold required for federal court
 4
     jurisdiction. Notwithstanding, this is a federal question jurisdiction case.
 5

 6
     3.    The Court has ancillary jurisdiction, in its discretion, over the attendant state

 7   law claims. Here, Defendant Gough and Travel Transparency have breach
 8
     contracts promising to never call ever again.
 9
     4.    This Court also has federal-question subject matter jurisdiction over the
10

11   Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

12   federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
13
     5.    This Court has personal jurisdiction over Travel Transparency, LLC and
14
     Gough as well as Diversified Global because a substantial part of the wrongful acts
15

16   alleged in this Complaint were committed in California. For example, Travel

17
     Transparency, LLC, Diversified Global and Gough made illegal telemarketing
18
     robocalls to Mr. Ewing, with area code 619, while he was in California. Travel
19

20
     Transparency, LLC and Gough have also subjected themselves to personal

21   jurisdiction in California because they are running and abetting said criminal
22
     operation.
23
     6.    Venue is proper in the United States District Court for the Southern District
24

25
     of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do business


                                PLAINTIFF'S INITIAL COMPLAINT- 3
                                                                                               CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.4 Page 4 of 25



     within the State of California and Plaintiffs reside within the County of San Diego.

 2   7.    Defendants have purposefully directed its activities into California and have

 3   thus enjoyed the benefits and protections of California law.
 4
                                        III. PARTIES
 5
     8.    Plaintiff Anton Ewing ("Ewing"), is an individual and resident in California.
 6

 7   9.    Plaintiff Collette Stark ("Stark"), is an individual and resident in California.

 8   10.   Defendant Travel Transparency, LLC is a vociferous robo-dialing
 9
     telemarketer, and is a "person" as defined by 47 U.S.C. § 153 (39).
10
     11.   Defendant Diversified Global Ventures, Inc is a vociferous robo-dialing
II

12   telemarketer, and is a "person" as defined by 47 U.S.C. § 153 (39).
13
     12.   The above named Defendant Travel Transparency, LLC, and its subsidiaries
14
     and agents, including Diversified Global Ventures, Inc, as well as Gough, are
15

16   collectively referred to as "Defendants." The true names and capacities of the

17   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
18
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
19
     names. Each of the Defendants designated herein as a DOE is legally responsible
20

21   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

22   Complaint to reflect the true names and capacities of the DOE Defendants when
23
     such identities become known.
24
     13.   Plaintiffs are informed and believe that at all relevant times, each and every
25


                                PLAINTIFF'S INITIAL COMPLAINT- 4
                                                                                              CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.5 Page 5 of 25



     Defendant was acting as an agent and/or employee of each of the other Defendants

 2   and was acting within the course and scope of said agency and/or employment wit

 3   the full knowledge and consent of each of the other Defendants. Plaintiffs are
 4
     informed and believe that each of the acts and/or omissions complained of herein
 5

 6   was made known to, and ratified by, each of the other Defendants. Defendants

 7   controlled every aspect of its agent's operations including the scripts to be read on
 8
     each call and the fact that Defendants required their agents to record each
 9
     telemarketing call without disclosure of recordation.
10

11

12                           VI. FACTUAL ALLEGATIONS
13
     14.   Derek Gough has signed several prior settlement agreements with each
14
     Plaintiff wherein he has promised to never call Plaintiffs ever again.
15

16   15.   Derek Gough has thus willfully and knowingly violated the TCP A.
17   16.   Gough uses telemarketing call centers in Pakistan and the Philippines for his
18
     timeshare vacation travel business.
19

     17.   Derek Gough, through his company Travel Transparency, called Collette
20

21   Stark on 6/29/20 at 7:21 PM from (949) 445-2822, and on 6/29/20 at 7:41 PM

22   from (949) 445-2090.
23
     18.   Derek Gough has breached his contractual agreement to never call Collette
24

25
     Stark ever again.


                                PLAINTIFF'S INITIAL COMPLAINT- 5
                                                                                             CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.6 Page 6 of 25



     19.   Derek Gough has breached his contractual agreement to never call Anton

 2   Ewing ever again.
 3
     20.   In a settlement agreement dated May 4, 2019, signed by Derek Gough on
 4
     behalf of himself personally and on behalf of Travel Transparency, LLC as CEO,
 5

 6   Gough promised, at paragraph 3A therein, to never call Anton Ewing or Collette

 7   Stark at specified numbers. This lawsuit is for Gough' s subsequent calling of
 8
     those numbers listed in the Settlement Agreement. Those said numbers belong to
 9
     Ewing and Stark. Specifically, Ewing owns and uses 619-719-9640 and Stark
10

11   owns and uses 619347-0726. Additionally, Ewing's home phone land line is 619-

12   798-2016 which Gough has illegally called in violation of the TCPA.
13
     21.   On or about July 1, 2018, Defendants contacted Plaintiff Ewing on Plaintiff
14
     Ewing's cellular telephone numbers ending in -9640, in an attempt to solicit
15

16   Plaintiff Ewing to purchase Defendant's timeshare travel vacation type services.

17   Defendants used a prerecorded voice message and an ATDS to initial the calls eac
18
     time. The robot required Plaintiff Ewing and Stark to push "l" to get to a live
19

20   human. This violates California Civil Code§ 1770(a)(22)(A).

21   22.   Defendant Travel Transparency, LLC, is a limited liability company formed
22
     in California on June 20, 2018 as Secretary of State ID number 201817310624.
23
     23.   Defendant Travel Transparency, LLC used a "Vicidial" ATDS system to
24

25   robodial Plaintiff Stark and Ewing on each Plaintiff's cell phone to sell Plaintiffs


                                PLAINTIFF' S INITIAL COMPLAINT- 6
                                                                                            CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.7 Page 7 of 25



     vacation time share type services. Gough purchased, setup and activated the

 2   Vicidial system for himself and his controlled and managed agents that he directs

 3   and gives specific orders to.
 4
     24.        Defendants are all being sued for violating 47 USC §227(b)(l)(A), 47 USC
 5

 6   §227(c)(5), California Civil Code 1 §1770(a)(22)(A) and PC §§632.7 and 637.2.

 7   25.        Defendant Travel Transparency, LLC is located at 1543 Renwick Lane,
 8
     Vista California and at 2122 S. El Camino Real, Suite 220, Oceanside, CA 92054.
 9
     26.        Federal Rule of Civil Procedure 8(b)(2) requires a denial in Defendant's
10

11   Answer to this Complaint to fairly responded to it and not merely a blanket denial

12   without explanation.
13
     27.        Defendants own and use www.TravelTransparency.com which can be
14
     viewed in California.
15

16   28.        Derek Gough is an officer of Defendant Travel Transparency, LLC.
17   29.        Derek Gough is an owner of Defendant Travel Transparency, LLC.
18
     30.        Derek Gough called Plaintiff Ewing from 619-888-1478 to 619-888-1296
19

20
     and spoke to Anton Ewing. Anton Ewing owns, answers and controls cell 619-

21

22
     1   Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first
23
     informing the person answering the telephone of the name of the caller or the organization being represented, and
24
     either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to
25
     the prerecorded message.

                                            PLAINTIFF'S INITIAL COMPLAINT- 7
                                                                                                                               CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.8 Page 8 of 25



     888-1296.

 2   31.   Travel Transparency, LLC does not have real estate license.

 3   32.   Defendant has failed to obtain a bond as required of all telemarketing
 4
     organizations in California.
 5

 6
     33.   Travel Transparency, LLC has been sued for TCP A violations in the past

 7   and is currently a defendant in a TCPA class action lawsuit in the Central District
 8
     of California filed in July 2020.
 9
     34.   Travel Transparency, LLC is illegally doing business in California.
10

11   35.   Travel Transparency, LLC has failed to register as a telemarketer in

12   California with the California Department of Justice.
13
     36.   Defendant has failed to obtain a telemarketers bond in California as required
14
     by the California Department of Justice.
15

16   37.   Travel Transparency, LLC exerts control over their third party telemarketing

17   lead source.
18
     38.   Travel Transparency, LLC requires its lead source to ask certain questions o
19

20
     the prospective clients before the lead source can transfer the call to Travel

21   Transparency, LLC employees.
22
     39.   Travel Transparency, LLC began harassing Plaintiff on or about July 1, 201
23
     at which time Plaintiff expressly told Defendant to stop calling and to send a
24

25
     written copy of its Do Not Call policy. Then Defendant called again and again.


                                PLAINTIFF' S INITIAL COMPLAINT- 8
                                                                                           CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.9 Page 9 of 25



     40.    Gough used 904-385-3871 to call Plaintiffs for telemarketing purposes.

 2   41.    Gough used 877-123-4560 to call Plaintiffs for telemarketing purposes.
 3
     42.    Gough used 800-511-9809 to call Plaintiffs for telemarketing purposes.
 4
     43.    Additionally, Defendant hired "Adriana" to call Plaintiff Ewing from 619-
 5

 6   888-14 78 at 3: 19 PM on October 1. 2019 to illegally sell Plaintiff Ewing their

 7   bogus timeshare vacation package services. There were many calls prior to these
 8
     because Derek Gough already knew Plaintiff's name and email address.
 9
     44.    Calling Plaintiff's cell phone in California prior to 8:00 AM is a violation of
IO

11   the FTC and FCC regulations and therefore a violation of 47 USC §227(c)(5).

12   45.    Plaintiffs both believe and thereupon allege that Travel Transparency, LLC
13
     has been the ultimate cause of Plaintiff's phone ringing off the hook for the past
14
     year with telemarketing calls. Gough is the "El Chappo" second in command of
15

16   telemarketing. Gough and his operation are solely responsible for millions of

17   telemarketing robo-calls to California citizens.
18
     46.    Defendant Travel Transparency, LLC also called Plaintiff Ewing from a
19
     blocked number on June 28, 2019 at or around 1:00 PM. Plaintiff did not consent
20

21   to, nor give permission for, the subsequent call made by Defendant to Plaintiff.

22   4 7.   Often telemarketers higher controlled third parties to do their initial illegal
23
     calling in violation of the TCPA. The initial lead source always plays coy and will
24

25   not divulge who they are or who they are working for. That in and of itself is a


                                 PLAINTIFF'S INITIAL COMPLAINT- 9
                                                                                              CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.10 Page 10 of 25



     violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC

 2   §227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is

 3   to fain interest and "play along" on the call as the telemarketer reads the script and
 4
     illegally records the responses so they can sell the lead to Defendant Travel
 5

 6   Transparency, LLC.

 7   48.    Further, consent must be in writing and signed by the person called.
 8
     Plaintiff did not sign any consent to be called.
 9
     49.    The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
10

11   number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only

12   way this, this act is going to get any teeth in it at all is through a serial litigant."
13
     50.    Judge Kenney was referring to the TCP A when he made this above
14
     statement on the record.
15

16   51.    Defendant directly called Plaintiff Ewing on his DNC registered cell phone

17   in violation of the TCP A.
18
     52.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
19

20
     alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the

21   use of an ATDS is expressly alleged against Defendant Travel Transparency, LLC.
22
     53.    Travel Transparency, LLC has been illegally calling Mr. Ewing, without his
23
     consent, with autodialed and prerecorded calls ("robocalls") as well as "live-
24

25   transfer" calls using an ATDS. Mr. Ewing brings this action under the Telephone


                                  PLAJNTIFF'S INITIAL COMPLAJNT- 10
                                                                                                CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.11 Page 11 of 25



     Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction

 2   and damages will encourage Travel Transparency, LLC and Gough, to change thei

 3   ways. To be clear, Plaintiff is suing Travel Transparency, LLC and Gough for the
 4
     directly dialed calls. There were other calls through lead generators but this
 5

 6   lawsuit is for the direct autodialed called to Plaintiff cell phone.

 7   54.    Defendants used an "automatic telephone dialing system" as defined by 4 7
 8
     U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its services.
 9
     5 5.   Defendant Gough contacted or attempted to contact Plaintiff Ewing from
10

11   telephone number 619-888-1478 confirmed to be Defendant Gough's number.

12   56.    Defendant's calls constituted calls that were not for emergency purposes as
13
     defined by 47 U.S.C. § 227(b)(l)(A).
14
     57.    During all relevant times, Defendants did not possess Plaintiffs "prior
15

16   express consent" to receive calls using an automatic telephone dialing system or an

17
     automatic telephone dialing system or an artificial or prerecorded voice on its
18
     cellular telephone pursuant to 47 U.S.C.§227(b )(1 )(A). At no time did Plaintiff
19

20
     provide, give or grant express written permission to be called nor to be robo-dialed

21   by Defendants or its agents.
22
     58.    Further, Plaintiffs cellular telephone number ending in -9640 was added to
23
     the National Do-Not-Call Registry on or about February 16, 2012.
24

25
     59.    Defendants both placed multiple calls soliciting its business to Plaintiff on


                                 PLAINTIFF'S INITIAL COMPLAINT- 11
                                                                                            CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.12 Page 12 of 25



     its cellular telephones ending in -9640 in or around May 201 9 and continuing

 2   through October 2019. ""Adriana" initially stated that she was with "Travel
 3
     Transparency" .
 4
     60.   Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
 5

 6   as they were attempts to promote or sell Defendant's services.

 7   61.   Plaintiff received numerous solicitation calls from both Defendants within a
 8
      12-month period.
 9
     62.   Defendants continued to call Plaintiff on its telephone number -9640 in an
10

11   attempt to solicit its services and in violation of the National Do-Not-Call

12   provisions of the TCPA.
13
     63.   Upon information and belief, and based on Plaintiffs experiences of being
14
     called by both Defendants after being on the National Do-Not-Call list for several
15

16   years prior to Defendant's initial call, and at all relevant times, Defendants failed t

17   establish and implement reasonable practices and procedures to effectively prevent
18
     telephone solicitations in violation of the regulations prescribed under 4 7 U.S.C.
19
     §227(c)(5).
20

21   64.   Plaintiff was harmed by the acts of both Defendants in at least the following

22   ways: Defendants illegally contacted Plaintiff via his telephone for solicitation
23
     purposes, thereby invading the privacy of said Plaintiff whose telephone number
24

25   was on the National Do-Not-Call Registry. Plaintiff was damaged thereby.


                                PLAINTIFF'S INITIAL COMPLAINT- 12
                                                                                               CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.13 Page 13 of 25



      65.   Plaintiff is suing as a person that received numerous solicitation calls from

 2    Defendants within a 12-month period, who had not granted Defendant prior

 3    express consent and did not have an established business relationship with
 4
      Defendants.
 5

 6    66.   Defendants illegally recorded each telemarketing call that it made to

 7    Plaintiff in violation of California Penal Codes §632. 7 and §63 7 .2. Defendants
 8
      owe Plaintiff $5,000 for each and every illegally recorded call.
 9
      67.   The TCPA provides a private cause of action to persons who receive calls in
10

11    violation of§ 227(b ). 47 U.S.C. § 227(b )(3).

12    68.   The TCPA makes it unlawful to make telemarketing solicitations to
13
      telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
14
      C.F.R. § 64.1200(c)(2).
15

16    69.   The TCPA provides a private cause of action to persons who receive calls in

17    violation of§ 227(c). 47 U.S.C. § 227( c)(5).
18
                                        V. STANDING
19

      70.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)
20

21    standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,

22    because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
23
      standards than formal pleadings drafted by lawyers" and must be "liberally
24

25    construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming


                                 PLAINTIFF'S INITIAL COMPLAINT- 13
                                                                                              CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.14 Page 14 of 25



      standard for prose complaints post-Twombly). The Ninth Circuit has concluded

 2   that the court's treatment of pro se filings after Twombly and Iqbal remain the same

 3   and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
 4
     F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
 5

 6   (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);

 7   Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
 8
      Twombly and Iqbal, "we remain obligated to construe a pro se complaint
 9
     liberally").
10

11    71.   Standing is proper under Article III of the Constitution of the United States

12   of America because Plaintiffs claims state:
13
     72.    A valid injury in fact;
14
     73.    which is traceable to the conduct of Defendants;
15

16   74.    and is likely to be redressed by a favorable judicial decision. See, Spokeo,

17   Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504
18
     U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,
19

     Plaintiffs must clearly allege facts demonstrating all three prongs above.
20

21          The "Injury in Fact" Prong

22   75.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in
23
     order to satisfy the requirements of Article III of the Constitution, as laid out in
24

25   Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning


                                 PLAINTIFF'S INITIAL COMPLAINT- 14
                                                                                            CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.15 Page 15 of 25



      that it actually exists. In the present case, Plaintiff was called on his cellular phone

 2    at least sixty times by both Defendants. In fact, Plaintiff expressly informed both

 3    Defendants to cease and desist from all future telemarketing on the very first call.
 4
      Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
 5

 6    multiple ways. Soppet v. Enhanced Recovery Co. , LLC, 679 F.3d 637, 638 (7th Cir.

 7    2012). Each Defendant's invasion of Plaintiffs right to privacy is further
 8
      exacerbated by the fact that Plaintiffs phone number, at all times relevant to this
 9
      litigation, was on the National Do-Not-Call Registry ( hereinafter, "DNC
10

11    Registry"). As well, Plaintiff had no prior business relationship with Defendant

12    prior to receiving the seriously harassing and annoying calls by Travel
13
      Transparency, LLC. All of Plaintiffs injuries are concrete and de facto. For an
14
      injury to be "particularized" means that the injury must "affect the plaintiff in a
15

16    personal and individual way." Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US.
17
      (2016) at 14. In the instant case, it was Plaintiffs phone that was called and it was
18
     Plaintiff who answered the calls. It was Plaintiffs personal privacy and peace that
19

20
      was invaded by both Defendant's persistent phone calls using an ATDS and a pre-

21    recoded message, despite Plaintiff having no prior business relationship with either

22    Defendant and Plaintiffs attempt to avoid the damage by registering his number
23
      on the DNC Registry.
24

25
            The "Traceable to the Conduct of Defendant" Prong


                                 PLAINTIFF ' S INITIAL COMPLAINT- 15
                                                                                                 CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.16 Page 16 of 25



      76.   The second prong required to establish standing at the pleadings phase is

 2   that Plaintiff must allege facts to show that their injury is traceable to the conduct

 3    of Defendants. In the instant case, this prong is met by the fact that the calls to
 4
      Plaintiffs cellular phone and home phone (land line) were placed either by
 5

 6   Defendants directly, or by Defendant's agent at the express direction and control o

 7    both Defendants. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir.

 8    2017) ten factor test from the 9th Circuit and Civil code §2307.
 9
            The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
10

11    Prong

12    77.   The third prong to establish standing at the pleadings phase requires Plaintif
13
     to allege facts to show that the injury is likely to be redressed by a favorable
14
     judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
15

16   request for damages for each call made by both Defendants, as authorized by

17    statute in 47 U.S.C. § 227. The statutory damages were set by Congress and
18
      specifically redress the financial damages suffered by Plaintiff. Furthermore,
19

20
     Plaintiffs Prayers for Relief request injunctive relief to restrain Defendant from

21   the alleged abusive practices in the future. The award of monetary damages and the

22    order for injunctive relief redress the injuries of the past and prevent further injury
23
      in the future. Because all standing requirements of Article III of the U.S.
24

25
      Constitution have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._


                                 PLAINTIFF'S INITIAL COMPLAINT- 16
                                                                                                CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.17 Page 17 of 25



      (2016), Plaintiff has standing to sue both Defendants on the stated claims.

 2    78.   "To establish injury in fact, a plaintiff must show that he or she suffered 'an

 3    invasion of a legally protected interest' that is 'concrete and particularized' and
 4
      'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
 5

 6    Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite

 7    distinct from particularization. Id. An injury is "particularized" if it affects "the
 8
      plaintiff in a personal and individual way." Id. In addition, for an injury to be
 9
      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
10

11    However, an injury need not be "tangible" in order to be "concrete," and intangible

12    injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
13
      intangible harm constitutes injury in fact, Spokeo provided two factors to be
14
      considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
15

16    whether the statutory violation bears a 'close relationship to a harm that has

17
      traditionally been regarded as providing a basis for a lawsuit in English or
18
      American courts,' and (2) congressional judgment in establishing the statutory
19

      right, including whether the statutory right is substantive or procedural." Matera v.
20

21    Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).

22    Spokeo also held that "the violation of a procedural right granted by statute can be
23
      sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
24

25
      1549. In such a case, a plaintiff "need not allege any additional harm beyond the


                                  PLAINTIFF ' S INITIAL COMPLAINT- 17
                                                                                              CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.18 Page 18 of 25



      one [the legislature] has identified." Id.

 2    79.   Here, Plaintiff alleges that Defendant Travel Transparency, LLC contacted

 3    him using a "telephone dialing system." This is insufficient standing alone, but as
 4
      in Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one
 5

 6    of the calls is available to the Court as audio recordings of the robotic voice

 7    message that initiated the calls. Second, the calls are solicitation advertisements:
 8
      they advertise Defendant Travel Transparency, LLC's services for which Plaintiff
 9
      has absolutely not use or interest. Third, Plaintiff declares that he has never heard
10

11    of Defendant Travel Transparency, LLC, visited any location operated by said

12    Defendant prior to the harassing and annoying calls, nor provided his cellular
13
      telephone number to Defendant Travel Transparency, LLC or consented to receive
14
      calls from Defendants. Plaintiff also has had no prior business relationship with
15

16    Defendants. Plaintiff had no reason to be in contact with Defendant Travel

17
      Transparency, LLC nor has he ever purchased any kind of product or service that
18
      they are selling. Plaintiffs allegations are sufficient to establish that Defendants
19

      used ATDS in sending their prerecorded solicitation messages illegally and in
20

21    direct violation of the TCP A.
22
      80.   In Plaintiffs case, the allegations establish that he did not give prior express
23
      consent. He declared that he was "the regular user and subscriber to the cellular
24

25
      telephone number at issue." He also declared that he has "never heard of


                                  PLAINTIFF' S INITIAL COMPLAINT- 18
                                                                                               CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.19 Page 19 of 25



      [Defendant], visited any location operated by [Defendant], provided [his] cellular

 2    telephone number to [Defendant] or consented to receive text messages from

 3    [Defendant]." As in Charkchyan, these allegations are sufficient to support
 4
      Plaintiffs claims that he did not give prior express consent authorizing Defendant
 5

 6    to send the prerecorded messages, nor to use an ATDS.

 7                               FIRST CAUSE OF ACTION
 8
              Negligent Violations of the Telephone Consumer Protection Act
 9
                                        47 U.S.C. §227(b ).
10
      81.    Plaintiff repeats and incorporates by reference into this cause of action the
11

12    allegations set forth above at Paragraphs 1-77.

13    82.    The foregoing acts and omissions of both Defendants constitute numerous
14
      and multiple negligent violations of the TCPA, including but not limited to each
15
      and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particula
16

17    47 U.S.C. § 227 (b)(l)(A).

18    83.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(b),
19
      Plaintiff is entitled to an award of $500.00 in statutory damages, for each and eve
20
      violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
21

22    84.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

23    in the future.
24
                                SECOND CAUSE OF ACTION
25
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                 PLAINTIFF' S INITIAL COMPLAINT- 19
                                                                                                CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.20 Page 20 of 25



                                        47 U.S.C. §227(b)

 2    85.    Plaintiff repeats and incorporates by reference into this cause of action the

 3    allegations set forth above at Paragraphs 1-77.
 4
      86.    The foregoing acts and omissions of both Defendants, jointly and severally,
 5
      constitute numerous and multiple knowing and/or willful violations of the TCPA,
 6

 7    including but not limited to each and every one of the above cited provisions of 47

 8    U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).
 9
      87.    As a result of both Defendant's knowing and/or willful violations of 47
10

11
      U.S.C. §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages,

12    for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §
13
      227(b) )(3)(C).
14
      88.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
15

16    in the future.

17                               THIRD CAUSE OF ACTION
18
              Negligent Violations of the Telephone Consumer Protection Act
19
      89.    Plaintiff repeats and incorporates by reference into this cause of action the
20
      allegations set forth above at Paragraphs 1-77.
21

22    90.    The foregoing acts and omissions of both Defendants, jointly and severally,

23    constitute numerous and multiple negligent violations of the TCPA, including but
24
      not limited to each and every one of the above cited provisions of 47 U.S.C. §
25


                                 PLAINTIFF ' S INITIAL COMPLAINT- 20
                                                                                                CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.21 Page 21 of 25



      227(c), and in particular 47 U.S.C. § 227 (c)(5).

 2    91.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(c),

 3    Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
 4
      violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 5

 6    92.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

 7    in the future.
 8
                                FOURTH CAUSE OF ACTION
 9
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10
                                      47 U.S.C. §227 et seq.
11

12    93.    Plaintiff repeats and incorporates by reference into this cause of action the

13    allegations set forth above at Paragraphs 1-77.
14
      94.    The foregoing acts and omissions of both Defendants constitute numerous
15
      and multiple knowing and/or willful violations of the TCPA, including but not
16

17    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),

18    in particular 47 U.S.C. § 227 (c)(5).
19
      95.    As a result of both Defendant's knowing and/or willful violations of 47
20
      U.S.C. § 227(c), Plaintiff is entitled to an award of$1,500.00 in statutory damages,
21

22    for each and every violation, pursuant to 47 U.S.C. §227(c)(5).

23    96.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
24
      in the future.
25



                                 PLAINTIFF ' S INITIAL COMPLAINT- 21
                                                                                                CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.22 Page 22 of 25



                                  FIFTH CAUSE OF ACTION

 2                             California Invasion of Privacy Act

 3                                   PC §632. 7 and PC §6372
 4    97.     Plaintiff repeats and incorporates by reference into this cause of action the
 5
      allegations set forth above at Paragraphs 1-77.
 6
      98.     The foregoing acts and omission of both Defendants constitute numerous
 7

 8    and multiple knowing and/or willful violations of CPA, including but not limited t

 9    each and every one of the above cited provisions of California Penal Code §632,
10
      §632.7 and §637.2
11

12    99.     As a result of both Defendant's knowing and willful violation ofCIPA

13    sections PC §632 et seq, including PC §632.7, Defendants both owe Plaintiff
14
      $5,000 per call.
15
      100. Plaintiff is also entitled to injunctive relief as expressly provided for within
16

17    CIP A to prohibit both Defendants from illegally recording calls to Plaintiff ever

18    agam.
19
                                     PRAYER FOR RELIEF
20
            WHEREFORE, Plaintiff requests judgment against both Defendants for the
21
                                             following:
22
                                  FIRST CAUSE OF ACTION
23

24
               Negligent Violations of the Telephone Consumer Protection Act

25                                       47 U.S.C. §227(b)

                                  PLAINTIFF' S INITIAL COMPLAINT- 22
                                                                                              CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.23 Page 23 of 25



         • As a result of both Defendant's negligent violations of 47 U.S.C.
            §227(b)(1 ), Plaintiff is entitled to and request $500 in statutory damages, for
 2
            each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 3
         • Any and all other relief that the Court deems just and proper.
 4

 5                             SECOND CAUSE OF ACTION

 6    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 7                                     47 U.S.C. §227(b)
 8
         • As a result of both Defendant's willful and/or knowing violations of 47
 9
            U.S.C. §227(b )(1 ), Plaintiff is entitled to and request treble damages, as
10
            provided by statute, up to$1,500, for each and every violation, pursuant to
II          47 U.S.C.
12          §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
13       • Any and all other relief that the Court deems just and proper.
14
                                THIRD CAUSE OF ACTION
15
        Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
16
                                             §227(c)
17
         • As a result of both Defendant's negligent violations of 47 U.S.C.
18
            §227( c)(5), Plaintiff is entitled to and request $500 in statutory damages, for
19
            each and every violation, pursuant to 47 U.S.C. 227(c)(5).
20
         • Any and all other relief that the Court deems just and proper.
21
                               FOURTH CAUSE OF ACTION
22
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
23

24                                     47 U.S.C. §227(c)

25       • As a result of both Defendant's willful and/or knowing violations of 47

                                PLAINTIFF'S INITIAL COMPLAINT- 23
                                                                                               CV
     Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.24 Page 24 of 25



            U.S.C. §227(c)(5), Plaintiff is entitled to and request treble damages, as
            provided by statute, up to $1,500, for each and every violation, pursuant to
 2
            47 U.S.C. §227(c)(5).
 3
         • Any and all other relief that the Court deems just and proper.
 4
                                    FIFTH CAUSE OF ACTION
 5
                                 California Invasion of Privacy Act
 6
                                      PC §632.7 and PC §6372
 7
         • $5,000 per call for each such call that was recorded without consent or
 8
            disclose of such recording at the beginning of the call.
 9
         • Any and all other relief that the Court deems just and proper.
10

11

12

13    Respectfully Submitted this 20 th day of August, 2020.

14

15

16

17

18
                                                                     IS/Collette Stark
                                                                     Collette Stark, Plaintiff
19

20

21

22

23

24

25


                                PLAINTlFF' S INITIAL COMPLAINT- 24
                                                                                                 CV
Case 3:20-cv-01645-WQH-MSB Document 1 Filed 08/24/20 PageID.25 Page 25 of 25




                                  :I




                     Court Name: USDC California Southern
                     OiV1sion: 3
                     Receipt Number: CAS123715
                     Cashier IO: fiaimes
                     Transaction Date: 08/24/2020
                     Payer Name: Anton Ewing
                     CIVIL FILING FEE
                      For: Anton Ewing
                      Case/Party: D-CAS-3-20-CV-001645-001
                      Amount :        $400. 00
                     CHECK
                      Check/Money Order Num : 1345
                      Amt Tendered: $400.00
                     Total Due:       ~00.00
                     Tota I Tendered: 400. 00
                     Change Amt:        .00


                      There wi 11 be a fee of $53 .00
                      charged for any returned check .
